The opinion of the Court announced February 27, 1939, is amended in the following particulars:
In the next to the last line, and the last line, of the first full paragraph on page 4 the words “to be assumed by the new company and,” and the word “debentures” are stricken out and, at the end of the sentence, the words “debtor’s notes” are to be inserted so that the sentence will read: “Standard’s claim to .the extent of $3,500,000 was to stand on a parity with the debtor’s notes.”
Reported as amended, ante, p. 307.